Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-4 are pending in this office action, claims 5-20 have been canceled.

Applicant’s arguments, filed December 30, 2021, have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Orsini et al. (U.S. Patent Pub. No. 2010/0299313) in view of Wang et al. (U.S. Patent Pub. No. 2020/0162259).

Regarding claim 1, Orsini et al. teaches a computer-implemented method (CIM) comprising: designating a power of attorney (POA) authority entity as a repository to store POA documents (fig. 2, ref. num 225 and paragraph 0190-0191); receiving, from a first POA grantor, over a communication network, and by a device of the POA authority entity, a first power of attorney (POA) data set including a first POA file that includes information indicative of a first POA document and a first set of encryption signatures (paragraph 0292); verifying, by the POA authority entity, the first set of encryption signatures (paragraph 0293-0294); and storing, by the POA authority, the second POA data set so that the first POA document is stored in an immutable manner because the first POA document an only be decrypted by using the first set of encryption keys that can only be obtained after using the second set of encryption keys of the POA authority entity (paragraph 0535).
Orsini et al. does not teach responsive to the verification of the first set of encryption signatures, creating a second POA data set that is signed by a second set of encryption keys owned by the POA authority entity, with the second POA data set including the first POA document and the first set of encryption keys.
Wang et al. teaches responsive to the verification of the first set of encryption signatures, creating a second POA data set that is signed by a second set of encryption keys owned by the POA authority entity, with the second POA data set including the first POA document and the first set of encryption keys (paragraph 0120-0122).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine creating a second data set that is signed and includes the first POA document and first set of keys, as taught by Wang et al., with the method of Orsini et al.  It would have been obvious for such modifications because a contract signed a second time allows both parties to provide their signature for verification so that later it can be proven that both parties have agreed to the terms in the document.
claim 2, Orsini et al. teaches receiving, from a POA receiver, through a communication network and by the POA authority entity, a request to access the first POA document; verifying, by the POA authority entity, authenticity of the request; responsive to the verification, decrypting, by the POA authority entity the second POA data set, using the second set of encryption keys and then the first set of encryption keys to obtain a decrypted version of the first POA document; and allowing access to the decrypted version of the first PA document by the POA receiver (paragraph 0195).

Regarding claim 3, Orsini et al. as modified by Wang et al. teaches receiving, from an auditor, through a communication network and by the POA authority entity, a request to access the first POA document; verifying, by the POA authority entity, authenticity of the request; responsive to the verification, decrypting, by the POA authority entity the second POA data set, using the second set of encryption keys and then the first set of encryption keys to obtain a decrypted version of the first POA document; and allowing access to the decrypted version of the first POA document by the auditor (see paragraph 0123 of Wang et al.).

Regarding claim 4, Orsini et al. as modified by Wang et al. teaches receiving, from a healthcare services provider entity, through a communication network and by the POA authority entity, a request to access the first POA document; verifying, by the POA authority entity, authenticity of the request; responsive to the verification, decrypting, by the POA authority entity the second POA data set, using the second set of encryption keys and then the first set of encryption keys to obtain a decrypted version of the first POA document; and allowing access to the decrypted version of the first POA document by the healthcare services provider entity (see paragraph 0025 of Wang et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433